Citation Nr: 1758112	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  07-37 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for residuals of repair of a torn patellar tendon of the right knee with post traumatic degenerative osteoarthritis prior to March 30, 2017, and in excess of 30 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 

[The disposition of these issues prior to the substitution of the Veteran's widow is addressed in a separate decision.]


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1978 to July 1985.  The Veteran died on June [REDACTED], 2017.  The appellant is the Veteran's surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  


FINDING OF FACT

As the Veteran's right knee and TDIU appeals have been dismissed as withdrawn prior to his death, these claims were not pending at the time of the Veteran's death; his widow may not serve as a substituted appellant.  


CONCLUSION OF LAW

As the Veteran's appeals for an increased rating for the right knee and TDIU were not pending at the time of his death, the Veteran's widow is not eligible for substitution; the increased rating and TDIU appeals with the Veteran's widow as a substituted appellant are moot.  38 U.S.C. §§ 7104(a), 7105 (West 2014); 38 C.F.R. §§ 3.1010 (a), 20.1302 (2017). 
REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  As the Board has vacated the July 2017 dismissal of the Veteran's appeals based on his death and instead dismissed them as withdrawn prior to his death, there were no pending claims at the time of his death.  As there were no pending claims, there were no claims for which the Veteran's widow could request to be substituted.  As such, the increased rating for the right knee and TDIU claims with the Veteran's widow as a substituted appellant are rendered moot.  Dismissal of these claims is required.


ORDER

The appeal for an increased rating for the right knee is dismissed.

The appeal for TDIU is dismissed.



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


